Case 1:18-cv-25243-KMM Document 1 Entered on FLSD Docket 12/13/2018 Page 1 of 19



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                            CASE NO.:

  MICHAELA BITTNER, on behalf of herself
  and all others similarly situated,

         Plaintiffs,
                                                                    CLASS ACTION
  v.                                                                JURY DEMAND

  MARRIOTT INTERNATIONAL INC.,

        Defendant.
  ______________________________________/

                                CLASS ACTION COMPLAINT

         Plaintiff Michaela Bittner (“Plaintiff”) files this class action Complaint on behalf of

  herself and all others similarly situated residents against Marriott International Inc.

  (“Defendant”), and as grounds state as follows

                                     NATURE OF ACTION

         1.      Defendant Marriott International Inc. (“Defendant”) is a global provider of

  lodging with more than 6,700 properties across 130 countries and territories. In 2016, Defendant

  finalized its merger with Starwood Hotels and Resorts Worldwide, LLC (“Starwood”), another

  global hotel chain including brands such as Westin Hotels and Resorts and Sheraton.

         2.      In merging Starwood into Defendant’s Marriott brand, Defendant continued to

  maintain separate guest reservation databases for Marriott and Starwood hotels. When making

  reservations with Starwood-branded hotels, customers are required to provide extensive

  Sensitive Personal Information (“SPI”).

         3.      On November 30, 2018, Defendant announced that it had discovered that there

  had been unauthorized access to the Starwood guest reservation database (the “Data Breach” of
Case 1:18-cv-25243-KMM Document 1 Entered on FLSD Docket 12/13/2018 Page 2 of 19



  the “Starwood Database”), which contains information on approximately 500 million guests,

  since 2014. Defendant also announced that a forensic investigation of the Data Breach showed

  that SPI for approximately 327 million guests, including names, mailing addresses, phone

  numbers, email addresses, passport numbers, Starwood Preferred Guest account information,

  dates of birth, gender, arrival and departure information, reservation dates, communication

  preferences, and payment card numbers and expiration dates had been copied and encrypted.

         4.      The SPI of Plaintiff and the other members of the Classes, which Defendant failed

  to protect and allowed to be accessed and taken by thieves, can be and is used to perform identify

  theft, make fraudulent charges, and open unauthorized new accounts.

         5.      Defendant also admitted in its announcement that it was first alerted to this data

  breach on September 8, 2018, though it delayed informing its customers of the breach for over

  80 days until November 30, 2018.

         6.      Defendant has made public statements apologizing for the Data Breach but has

  not made any effort to assist or recompense affected customers apart from offering a one-year

  subscription to “WebWatcher,” which Defendant claims monitors internet sites where SPI is

  shared and generates an alert for subscribers if evidence of their personal information is found.

         7.      Plaintiff is an individual who provided their SPI to Defendant as part of their

  purchase of lodging, and whose SPI has been compromised as a result of the Defendant’s failure

  to maintain reasonable and adequate security measures to safeguard their SPI. Plaintiff is

  seeking damages, restitution, and injunctive relief requiring Defendant to, inter alia, implement

  and maintain reasonable and effective security practices.




                                                   2
Case 1:18-cv-25243-KMM Document 1 Entered on FLSD Docket 12/13/2018 Page 3 of 19



                                              PARTIES

         8.      Plaintiff Michaela Bittner is a citizen and resident of Florida. Bittner stayed at

  affected Starwood properties during the relevant time period, is a Starwood Preferred Guest

  (“SPG”), and received an email from Defendant advising that her personal information was

  compromised via the Starwood Database. As detailed herein, Marriott failed to properly secure

  the SPI of Bittner, who faces the imminent and impending threat of harm from the increased

  threat of identity theft and fraud due to her SPI being made available to the Internet black market

  and available for misuse by criminals.

         9.      Defendant Marriott International Inc. is a public corporation trading on the

  NASDAQ stock exchange. Defendant represents itself as a leading global lodging company with

  more than 6,700 properties across 130 countries and territories, and revenues of more than $22

  billion in fiscal year 2017. Defendant is incorporated in Delaware with its headquarters at 10400

  Fenwood Road, Bethesda, Maryland 20817.

                                   JURISDICTION AND VENUE

         10.     This Court has jurisdiction over this action pursuant to the Class Action Fairness

  Act of 2005 (“CAFA”), 28 U.S.C. § 1332(d)(2). The matter in controversy, exclusive of interest

  and costs, exceeds the sum or value of $5,000,000.

         11.     Venue is proper in the Southern District of Florida under 28 U.S.C. § 1391(b)(2)

  because the Florida plaintiff resides within it, the Defendant is based within it, a substantial part

  of the events or omissions giving rise to the claim occurred within this district, and Defendant

  caused harm to class members residing in this district.

         12.     This Court has personal jurisdiction over the Defendant because it is

  headquartered in Maryland.




                                                   3
Case 1:18-cv-25243-KMM Document 1 Entered on FLSD Docket 12/13/2018 Page 4 of 19



           13.    Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Defendant

  maintains Starwood properties in this District and regularly conducts business in this District.

           14.    All conditions precedent to this action have occurred, been performed, or have

  been waived.

                                    FACTUAL ALLEGATIONS

  Defendant Collects Significant Amounts of SPI

           15.    In order to make a reservation at a Starwood property through the Starwood

  Database, customers must provide extensive SPI including, inter alia, their names, mailing

  addresses, phone numbers, email addresses, passport numbers, Starwood Preferred Guest

  account information, dates of birth, gender, arrival and departure information, reservation dates,

  communication preferences, and payment card numbers and expiration dates.              If making a

  reservation abroad, customers may also be required to provide passport information, including

  their passport number, when making their reservation and/or when checking in to the hotel.

           16.    On its website, Defendant acknowledges its great responsibility to safeguard its

  customers’ SPI. Defendant’s “Privacy Statement”1 promises that the company “seek[s] to use

  reasonable organizational, technical and administrative measures to protect Personal Data.”

  Defendant’s Privacy Statement further provides that Defendant will “retain your Personal Data

  for the period necessary to fulfill the purposes outlined in this Privacy Statement unless a longer

  retention period is required or permitted by law.”

           17.    Defendant also expressly represents the fact that it is “Privacy Shield Certified,”

  and directs customers to its “Privacy Shield Guest Privacy Policy” (the “Privacy Shield




  1
      Available at https://www.marriott.com/about/privacy.mi (last viewed November 30, 2018).


                                                   4
Case 1:18-cv-25243-KMM Document 1 Entered on FLSD Docket 12/13/2018 Page 5 of 19



  Policy”).2 The Privacy Shield Policy promises customers that, inter alia, Defendant “use[s]

  reasonable physical, electronic, and administrative safeguards to protect your Personal Data from

  loss, misuse and unauthorized access, disclosure, alteration and destruction, taking into account

  the nature of the Personal Data and the risks involved in processing that information.”

         18.       However, and despite its stated policies, Defendant did not prevent its Starwood

  Database, containing the SPI of hundreds of millions of paying customers, from being

  continually accessed for over four years, since 2014, resulting in the loss of a staggering amount

  of SPI and causing serious damages to Plaintiffs and the other members of the class.

  The Data Breach

         19.       On November 30, 2018, Defendant announced that it had discovered that there

  had been unauthorized access to the Starwood Database since 2014. The Starwood Database

  contains information on approximately 500 million guests who made a reservation at a Starwood

  property.

         20.       Defendant also announced that a forensic investigation of the Data Breach

  showed that SPI for approximately 327 million guests, including names, mailing addresses,

  phone numbers, email addresses, passport numbers, Starwood Preferred Guest account

  information, dates of birth, gender, arrival and departure information, reservation dates,

  communication preferences, and payment card numbers and expiration dates, had been copied

  and encrypted. A review of Defendant’s Privacy Statement shows that Defendant also collects

  (and may have had exposed) additional data including, inter alia:

               •   “Financial information in limited circumstances;”

               •   Language preference;

  2
    Available at https://www.marriott.com/about/global-privacy.mi (last viewed November 30,
  2018).


                                                   5
Case 1:18-cv-25243-KMM Document 1 Entered on FLSD Docket 12/13/2018 Page 6 of 19




               •   Date and place of birth;

               •   Important dates, such as birthdays, anniversaries and special occasions;

               •   Employer details;

               • Travel itinerary, tour group or activity data;

               •   “Prior guest stays or interactions, goods and services purchased, special service
                   and amenity requests;”

               •   Geolocation information; and

               •   “Social media account ID, profile photo and other data publicly available, or data
                   made available by linking your social media and loyalty accounts.”

         21.       Defendant’s Privacy Statement further provides that in “more limited

  circumstances” Defendant may collect, inter alia:

               •   Data about family members and companions, such as names and ages of children;

               •   Biometric data, such as digital images;

               •   “Images and video and audio data via: (a) security cameras located in public
                   areas, such as hallways and lobbies, in our properties; and (b) body-worn cameras
                   carried by our loss prevention officers and other security personnel;” and

               •   “Guest preferences and personalized data (‘Personal Preferences’), such as your
                   interests, activities, hobbies, food and beverage choices, services and amenities of
                   which you advise us or which we learn about during your visit.”

         22.       Defendant’s announcement states that Defendant was made aware of the Data

  Breach for the first time on September 8, 2018, when it received an alert from an internal

  security tool regarding an attempt to access the Starwood Database. Defendant subsequently

  began an investigation, and claims that on November 19, 2018, it was able to decrypt the

  information and determine that the contents were from the Starwood guest reservation database.

         23.       Defendant’s announcement states that Defendant “deeply regrets this incident

  happened,” and Defendant’s President and Chief Executive Officer Arne Sorenson conceded in a


                                                    6
Case 1:18-cv-25243-KMM Document 1 Entered on FLSD Docket 12/13/2018 Page 7 of 19



  press release that Defendant “fell short of what our guests deserve and what we expect of

  ourselves,” and would be “using lessons learned to be better moving forward.”

  The Enormous Effects of the Data Breach on Plaintiffs and the Classes

           24.     The ramifications of Defendant’s failure to protect the SPI of its customers is

  severe. The veritable buffet of types of SPI lost by Defendant allows criminals to commit

  identify theft, fraudulently open accounts, create fraudulent payment cards and commit an almost

  endless amount of mischief.

           25.     As just one example, the theft of one’s passport information is devastating, with

  such information being particularly coveted by criminals, according to a senior expert with

  Gartner Inc., because “[i]f you’re signing up for a new loan, if you’re renting a car in a foreign

  country, if you’re opening a bank account – you always have to present identity documents” like

  a passport. One website devoted to protecting against identify theft states that “[i]n the long run,

  a passport can prove to be a more serious matter than having your driver’s license stolen. When

  this important document falls prey to a malicious individual, there is a great chance that it will be

  used to commit identity theft.”3

           26.     As a result, Plaintiffs and members of the Classes now face a real and immediate

  risk of identity theft and financial fraud associated with the disclosure of their SPI, and will need

  to monitor, or continue to monitor, their bank accounts, credit and tax filings for an indefinite

  duration.

           27.     The processes of discovering and dealing with the repercussions of identity theft

  are time consuming and difficult. The Bureau of Justice Statistics found that “among victims




  3
      See https://spamlaws.com/passport-identity-theft.html (last viewed November 30, 2018).


                                                   7
Case 1:18-cv-25243-KMM Document 1 Entered on FLSD Docket 12/13/2018 Page 8 of 19



  who had personal information used for fraudulent purposes, 29% spent a month or more

  resolving problems.”4

          28.      Additionally, there is commonly lag time between when harm occurs and when it

  is discovered, and also between when personal information is stolen and when it is used.

  According to the U.S. Government Accountability Office, which conducted a study regarding

  data breaches:

          [L]aw enforcement officials told us that in some cases, stolen data may be held
          for up to a year or more before being used to commit identity theft. Further, once
          stolen data have been sold or posted on the Web, fraudulent use of that
          information may continue for years. As a result, studies that attempt to measure
          the harm resulting from data breaches cannot necessarily rule out all future harm.5

          29.      There is a very strong probability that those impacted by Defendant’s failure to

  secure the SPI could be at risk of fraud and identity theft for extended periods of time.

          30.      As a result of the Defendant’s negligent security practices, Plaintiff and the Class

  have been exposed to fraud and a heightened and imminent risk of fraud and identity theft.

  Plaintiff and the Class must now and in the future closely monitor their financial accounts to

  guard against identity theft and tax fraud. Plaintiff and the Class may be faced with fraudulent

  debt, or incur costs for, among other things, paying monthly or annual fees for identity theft and

  credit monitoring services, obtaining credit reports, credit freezes, and other protective measures

  to deter, detect, and mitigate the risk of identity theft and fraud.



  4
   Erika Harrell and Lynn Langton, Victims of Identity Theft, 2012, (Bureau of Justice Statistics
  Dec. 2013), available at http://www.bjs.gov/content/pub/pdf/vit12.pdf (last viewed November
  30, 2018).
  5
    See U.S. Government Accountability Office, GAO Report to Congressional Requesters, Data
  Breaches Are Frequent, but Evidence of Resulting Identity Theft Is Limited; However, the Full
  Extent Is Unknown (June 2007), available at http://www.gao.gov/new.items/d07737.pdf (last
  viewed November 30, 2018).


                                                     8
Case 1:18-cv-25243-KMM Document 1 Entered on FLSD Docket 12/13/2018 Page 9 of 19



                                CLASS ACTION ALLEGATIONS

         31.     Plaintiff brings this action on behalf of herself and other similarly situated and as

  a class action under Federal Rules of Civil Procedure 23(a), (b)(2) and (b)(3), seeking damages

  and equitable relief on behalf of the following “National Class”:

         All persons who provided their SPI to Defendant and whose SPI was compromised as a
         result of the Data Breach.

         32.     In the alternative, Plaintiff brings this action on behalf of the following

  subclasses:

         All residents of Florida who provided their SPI to Defendant and whose SPI was
         compromised as a result of the Data Breach (the “Florida Subclass”).

         33.     Excluded from the National Class and each sub-class (collectively, the “Classes”)

  are: Defendant; its officers and directors; its parent companies, subsidiaries and affiliates;

  federal governmental entities and instrumentalities of the federal government; and states and

  their subdivisions, agencies and instrumentalities.

         34.     The Classes are so numerous that joinder of all members is impracticable. While

  Plaintiff does not know the exact number of the members of the Classes, based on Defendant’s

  statement that the Data Breach involved the SPI of hundreds of millions of individuals there is no

  question that the National Class, and each subclass, are sufficiently numerous.

         35.     Common questions of law and fact exist as to all members of the Classes. Such

  questions of law and fact common to the Classes includes, but are not limited to:

                 (a)     Whether Defendant engaged in the wrongful conduct alleged herein;

                 (b)     Whether Defendant owed a duty to Plaintiff and members of the Class to

         adequately protect their SPI;




                                                   9
Case 1:18-cv-25243-KMM Document 1 Entered on FLSD Docket 12/13/2018 Page 10 of 19



                  (c)     Whether Defendant breached its duty to adequately protect the SPI of

          Plaintiff and members of the Class;

                  (d)     Whether Defendant should have known that its data systems and processes

          were vulnerable to attack and taken sufficient steps to prevent such attack;

                  (e)     Whether Defendant’s conduct, including its failure to act, was the

          proximate cause of, or resulted in, the breach of Defendant’s Starwood Database;

                  (f)     Whether Plaintiff and members of the Class suffered legally cognizable

          damages as a result of Defendant’s conduct and are entitled to recover damages;

                  (g)     Whether Plaintiff and members of the Class are entitled to equitable relief.

          36.     Plaintiff’s claims are typical of the claims of the members of the Class, and

   Plaintiff will fairly and adequately protect the interests of the Class. Plaintiff and all members of

   the Class are similarly affected by Defendant’s wrongful conduct in that their information was

   exposed to unauthorized users in violation of federal, state, and common law.

          37.     Plaintiff’s claims arise out of the same common course of conduct giving rise to

   the claims of the other members of the Class. Plaintiff’s interests are coincident with, and not

   antagonistic to, those of the other members of the Class. Plaintiff is represented by counsel who

   are competent and experienced in the prosecution of security breach and class action litigation.

          38.     The questions of law and fact common to the members of the Class predominate

   over any questions affecting only individual members, including legal and factual issues relating

   to liability and damages.

          39.     Class action treatment is a superior method for the fair and efficient adjudication

   of the controversy, in that, among other things, such treatment will permit a large number of

   similarly situated persons to prosecute their common claims in a single forum simultaneously,




                                                    10
Case 1:18-cv-25243-KMM Document 1 Entered on FLSD Docket 12/13/2018 Page 11 of 19



   efficiently and without the unnecessary duplication of evidence, effort and expense that

   numerous individual actions would engender. The benefits of proceeding through the class

   mechanism, including providing injured persons or entities with a method for obtaining redress

   for claims that might not be practicable to pursue individually, substantially outweigh any

   difficulties that may arise in management of this class action.

          40.     The prosecution of separate actions by individual members of the Classes would

   create a risk of inconsistent or varying adjudications, establishing incompatible standards of

   conduct for Defendant.

                                   FIRST CLAIM FOR RELIEF
                                             Negligence
                               (On Behalf of Plaintiffs and the Classes)

          41.     Plaintiffs incorporate all prior paragraphs as though fully set forth herein.

          42.     In collecting the SPI of Plaintiff and the Classes, Defendant owed those

   individuals a duty to exercise reasonable care in safeguarding and protecting that information.

   This duty included, among other things, maintaining and testing Defendant’s security systems

   and taking other reasonable security measures to protect and adequately secure the SPI of

   Plaintiffs and the Classes from unauthorized access and use.

          43.     Defendant’s security systems and procedures for handling the SPI of customers

   were intended to affect Plaintiff and the Classes. Defendant was aware that by soliciting and

   storing such sensitive information, it had a responsibility to take reasonable security measures to

   protect the data from being stolen.

          44.     Defendant further had a duty to timely disclose to Plaintiff and the Classes that

   their SPI had been or was reasonably believed to have been compromised. Timely disclosure is

   appropriate so that Plaintiff and the Classes could, among other things, report the theft of their




                                                    11
Case 1:18-cv-25243-KMM Document 1 Entered on FLSD Docket 12/13/2018 Page 12 of 19



   passport numbers to the State Department, monitor their credit reports for identity fraud, obtain

   credit freezes, undertake appropriate measures to avoid unauthorized charges on their debit card

   or credit card accounts, and change or cancel their debit or credit card PINs (personal

   identification numbers) to prevent or mitigate the risk of fraudulent cash withdrawals or

   unauthorized transactions.

          45.     Defendant further had a duty to destroy the SPI of Plaintiff and the Classes from

   its databases within a reasonable amount of time after it was no longer necessary for Defendant

   to retain such information in order to mitigate the risk of loss of individuals’ SPI in the event of a

   data breach.

          46.     Defendant breached its duty to exercise reasonable care in protecting the SPI of

   Plaintiff and the Classes by failing to implement and maintain adequate security measures to

   safeguard such information, failing to monitor its systems to identify suspicious activity,

   allowing unauthorized access to the SPI of Plaintiff and the Classes, and failing to adequately

   encrypt or otherwise prevent unauthorized access to such SPI.

          47.     Defendant further breached its duty to timely notify Plaintiff and the Classes

   about the Data Breach. Defendant became aware of the Data Breach as early as September 8,

   2018, but informed the public of the Data Breach over 80 days later, on November 30, 2018.

          48.     As a direct and proximate result of Defendant’s failure to exercise reasonable care

   and use commercially reasonable security measures, the SPI of Plaintiff and the Classes was

   accessed, copied and encrypted by unauthorized individuals who may have used the information

   to commit identity theft and fraud, or conveyed the information to others to do so. But for

   Defendant’s failure to implement and maintain adequate security measures to protect

   individuals’ SPI and failure to monitor its systems to identify suspicious activity, the SPI of




                                                    12
Case 1:18-cv-25243-KMM Document 1 Entered on FLSD Docket 12/13/2018 Page 13 of 19



   Plaintiff and the Classes would not have been stolen, and Plaintiff and the Classes would not be

   at an increased risk of identity theft and financial fraud for years into the future.

           49.     Neither Plaintiff nor members of the Classes contributed to the Data Breach, nor

   did they contribute to Defendant’s employment of insufficient security measures to safeguard

   individuals’ stored SPI.

           50.     There is a causal connection between Defendant’s failure to implement reasonable

   security measures to protect individuals’ SPI and the injury to Plaintiff and the Classes. When

   individuals have their SPI stolen, they are at risk for additional identity theft.

           51.     Defendant is morally to blame for not protecting individuals’ SPI by failing to

   take reasonable security measures. If Defendant had taken reasonable security measures, data

   thieves would not have been able to take the SPI of hundreds of millions of Defendant’s

   customers.

           52.     The policy of preventing future harm weighs in favor of finding a special

   relationship between Defendant and the Classes. Defendant’s customers who provide their SPI

   to Defendant rely on Defendant to keep their information safe and in fact are required to share

   sensitive personal data with Defendant as a condition of doing business with Defendant. If

   companies are not held accountable for failing to take reasonable security measures to protect

   their clients’ SPI, then they will not take the steps that are necessary to protect against future

   cyber-attacks and data breaches.

           53.     It was foreseeable that if Defendant or its agents did not take reasonable security

   measures, the SPI of Plaintiffs and the Classes would be stolen. Companies like Defendant face

   a high threat of security breaches due in part to the large amounts and type of information they

   store and the value of such information on the black market. Defendant should have known to




                                                     13
Case 1:18-cv-25243-KMM Document 1 Entered on FLSD Docket 12/13/2018 Page 14 of 19



   take all reasonable precautions to secure individuals’ SPI, especially in light of recent data

   breaches and publicity regarding cyberattacks.

            54.    Defendant’s negligence was a substantial factor in causing harm to Plaintiffs and

   members of the Classes.

            55.    Plaintiff and the Classes seek compensatory damages and punitive damages with

   interest, the costs of suit and attorneys’ fees, and other and further relief as this Court deems just

   and proper.

                                  SECOND CLAIM FOR RELIEF
                                         Breach of Contract
                                (On Behalf of Plaintiff and the Classes)

            56.    Plaintiff incorporates all paragraphs 1 through 40 as though fully set forth herein.

            57.    Defendant’s Privacy Statement promises that the company “seek[s] to use

   reasonable organizational, technical and administrative measures to protect Personal Data,” and

   will “retain your Personal Data for the period necessary to fulfill the purposes outlined in this

   Privacy Statement unless a longer retention period is required or permitted by law.”

            58.    Defendant also expressly represents the fact that it is “Privacy Shield Certified,”

   and directs customers to its Privacy Shield Policy.6         The Privacy Shield Policy promises

   customers that, inter alia, Defendant “use[s] reasonable physical, electronic, and administrative

   safeguards to protect your Personal Data from loss, misuse and unauthorized access, disclosure,

   alteration and destruction, taking into account the nature of the Personal Data and the risks

   involved in processing that information.”

            59.    Defendant’s privacy policies constitute an agreement between Defendant and

   individuals who provide their SPI to Defendant.


   6
       See https://www.marriott.com/about/global-privacy.mi (last viewed November 30, 2018).


                                                     14
Case 1:18-cv-25243-KMM Document 1 Entered on FLSD Docket 12/13/2018 Page 15 of 19



             60.   Defendant has breached its agreement with Plaintiff and the Classes to protect

   their SPI by (1) failing to implement security measures designed to prevent this attack, (2) failing

   to employ security protocols to detect the unauthorized network activity, and (3) failing to

   maintain basic security measures such as complex data encryption so that if data were accessed

   or stolen, it would be unreadable.

             61.   Plaintiff and the Classes have been damaged by Defendant’s breach of its

   contractual obligations because their SPI has been compromised and they have suffered

   damages, and/or are at an increased risk for identity theft and fraud. Plaintiff and the Classes

   have been deprived of the value of their SPI and have lost money and property as a result of

   Defendant’s unlawful and unfair conduct.

             62.   Plaintiff individually and on behalf of the Classes seeks recovery for damages

   suffered by members of the classes, equitable relief, and injunctive relief requiring Defendant

   and its agents to implement safeguards consistent with its contractual promises.

                                       THIRD CLAIM FOR RELIEF
                                         Breach of Implied Contract
                                    (On Behalf of Plaintiff and the Classes)

             63.   Plaintiff incorporates by reference paragraphs 1 through 40 as if fully set forth

   herein.

             64.   Plaintiff brings this cause of action on behalf of the Classes and, to the extent

   necessary, in the alternative to their breach of contract claim.

             65.   When Defendant’s customers paid money and provided their Personal

   Information to SPI in exchange for Defendant’s services, they entered into implied contracts with

   Defendant pursuant to which Defendant agreed to safeguard and protect such information and to

   timely and accurately notify them if their data had been breached and compromised.




                                                    15
Case 1:18-cv-25243-KMM Document 1 Entered on FLSD Docket 12/13/2018 Page 16 of 19



          66.     Defendant solicited its customers to provide their SPI as part of the reservation

   process. These customers accepted Defendant’s offers and provided their SPI to Defendant. In

   entering into such implied contracts, Plaintiff and the Classes assumed that Defendant’s data

   security practices and policies were reasonable and consistent with industry standards, and that

   Defendant would use part of the funds received from Plaintiff and the Classes to pay for

   adequate and reasonable data security practices.

          67.     Plaintiff and the Classes would not have provided and entrusted their SPI to

   Defendant in the absence of the implied contract between them and Defendant to keep the

   information secure.

          68.     Plaintiff and the Classes fully performed their obligations under the implied

   contracts with Defendant.

          69.     Defendant breached its implied contracts with Plaintiff and the Classes by failing

   to safeguard and protect their SPI and by failing to provide timely notice that their SPI was

   compromised as a result of a Data Breach.

          70.     As a direct and proximate result of Defendant’s breaches of the implied contracts,

   Plaintiff and the Classes sustained actual losses and damages as described herein

                                 FOURTH CLAIM FOR RELIEF
                                       Unjust Enrichment
                               (On Behalf of Plaintiff and the Classes)

          71.     Plaintiff incorporates paragraphs 1 through 40 as though fully set forth herein.

          72.     Plaintiff alleges in the alternative that they have no adequate remedy at law and

   bring this unjust enrichment claim on behalf of the Classes.




                                                   16
Case 1:18-cv-25243-KMM Document 1 Entered on FLSD Docket 12/13/2018 Page 17 of 19



          73.      Plaintiff and the Classes conferred a monetary benefit on Defendant in the form of

   fees paid to Defendant for Defendant’s services. Plaintiff and the Classes also provided their SPI

   to Defendant.

          74.      Defendant appreciated or had knowledge of the benefits conferred upon it by

   Plaintiff and the Classes.

          75.      The payments made by Plaintiff and the Classes to Defendant should have been

   used by Defendant, in part, to pay for the costs of reasonable data privacy and security practices

   and procedures.

          76.      As a result of Defendant’s conduct, Plaintiff and the Classes suffered actual

   damages in an amount equal to the difference in value between Defendant’s services combined

   with the reasonable data privacy and security practices and procedures that Plaintiff and Classes

   paid for, and the inadequate services without reasonable data privacy and security practices and

   procedures that they received.

          77.      Under principles of equity and good conscience, Defendant should not be

   permitted to retain the money belonging to Plaintiff and the Classes because Defendant failed to

   implement (or adequately implement) the data privacy and security practices and procedures that

   Plaintiff and members of the Classes paid for.

          78.      Defendant should be compelled to disgorge into a common fund for the benefit of

   Plaintiff and the Classes all unlawful or inequitable proceeds received by it.

          79.      A constructive trust should be imposed upon all unlawful or inequitable sums

   received by Defendant traceable to Plaintiffs and the Classes.




                                                    17
Case 1:18-cv-25243-KMM Document 1 Entered on FLSD Docket 12/13/2018 Page 18 of 19



                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs pray for the following relief:

                  a.      That the Court certify this case as a class action pursuant to Fed. R. Civ. P.

          23(a), (b)(2), and/or (b)(3), pursuant to Fed. R. Civ. P. 23(g), appoint the named Plaintiff

          to be Class representative and the undersigned counsel to be Class counsel;

                  b.      That the Court award Plaintiff and the Classes appropriate relief, including

          actual and statutory damages, restitution, and disgorgement;

                  c.      That the Court award Plaintiff and the Classes equitable, injunctive and

          declaratory relief as may be appropriate under applicable state laws;

                  d.      That the Court award Plaintiff and the Classes actual damages,

          compensatory damages, statutory damages, and statutory penalties, to the full extent

          permitted by law, in an amount to be determined;

                  e.      That the Court award Plaintiff and the Classes pre-judgment and post-

          judgment interest;

                  f.      That the Court award Plaintiff and the Classes reasonable attorneys’ fees

          and costs as allowable by law; and

                  g.      That the Court award Plaintiff and the Classes such other, favorable relief

          as allowable under law or at equity.

                                        DEMAND FOR JURY TRIAL

          Plaintiff and the Class requests a jury trial for any and all Counts for which a trial by jury

   is permitted by law.




                                                    18
Case 1:18-cv-25243-KMM Document 1 Entered on FLSD Docket 12/13/2018 Page 19 of 19



   Dated: December 13, 2018

                                     Respectfully submitted,

                                     _s/__Lance A. Harke
                                     Lance A. Harke, Esq.
                                     lharke@harkelaw.com
                                     Florida Bar No. 863599
                                     Tammi A. Calarco, Esq.
                                     tcalarco@harkelaw.com
                                     Florida Bar No. 121788
                                     HARKE LAW LLP
                                     9699 NE Second Avenue
                                     Miami Shores, FL 33138
                                     Telephone: (305) 536-8220
                                     Facsimile: (305) 536-8229




                                       19
